DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on August 17, 2022, the 112(b) rejections in the previous office action (dated 12/27/2021), are hereby withdrawn.
The status of the claims is as follows:
Claims 1, 4, 9, 11 and 13 have been amended, 
Claims 2-3, 5-8, 10, 12, 15-16, 18-19, 21, 23-24, 31-32, 34-37, 39 and 41-48 have been cancelled, 
Claims 14, 17, 20, 22, 25-30, 33, 38 and 40 were previously presented, and
Claims 49-54 have been newly added.
Therefore, claims 1, 4, 9, 11, 13-14, 17, 20, 22, 25-30, 33, 38, 40 and 49-54 are currently pending.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9, 13-14, 17, 25-28, 40, and 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (US 8592014 – art of record; hereinafter Alvarez) in view of Wade (US 3846526 – art of record; hereinafter Wade).
Regarding claim 1, Alvarez teaches a hollow article embodiment (100; as shown in Figs. 1-4), the hollow article having an annular sidewall (102) and a base wall (104) defining a central hollow cavity, the annular sidewall having a top rim (106) and a bottom end (114), the annular sidewall comprising a sandwich structure of plastic material having inner (i.e. in the form of an inner sleeve (120); as shown in Alvarez Fig. 1) and outer (i.e. in the form of a support layer (110); as shown in Alvarez Fig. 1) skins and an integral expanded cellular foam layer therebetween (i.e. in the form of a circumferential sidewall (122); 
Examiner’s note: Alvarez teaches the following, “…The inner sleeve 120 includes ALSO INCLUDES a circumferential sidewall 122 extending from a bottom wall 124 and a flange or lip 126….All or less than all of the outer surface of the inner sleeve 120, including the sidewall 122, bottom wall 124 and flange 126 is bonded to the inner surfaces of the support layer 110 to form an insulating, rigid container 100…” see Alvarez Col. 3 Ln. 36-44.  EXAMINER INTERPRETS the above disclosure to mean that the inner sleeve 120 comprises two layers, specifically an inner sleeve or skin 120 and an additional layer (i.e. circumferential sidewall (122)) attached to the inner sleeve or skin. And the combination of the inner sleeve or skin (120) and circumferential sidewall (122) are bonded to the support layer (i.e. the claimed outer skin). Alvarez further teaches that the inner sleeve (12o) which includes the circumferential sidewall (122) and the support layer (110) are all made from various types of polystyrene (i.e. foam) material of varying densities and thickness, see Alvarez Col. 3 Ln. 57 – Col. 4 Ln. 25. WITH THIS IN MIND, ALVAREZ DISCLOSES OR TEACHES AN ANNULAR SIDEWALL COMPRISING A SANDWICH STRUCTURE OF PLASTIC MATERIAL HAVING INNER AND OUTER SKINS AND AN INTEGRAL EXPANDED CELLULAR FOAM LAYER (I.E. THREE LAYERS – AS RECITED IN CLAIM 1); EMPHASIS ADDED.
wherein at least a portion of the annular sidewall has an inner surface of the inner skin inclined at a first acute angle to a longitudinal axis of the hollow article and an opposite outer surface of the outer skin inclined at a second acute angle to the longitudinal axis of the hollow article (see annotated Alvarez Fig. 1 below), wherein the second acute angle is greater than the first acute angle, wherein the at least a portion of the annular sidewall has a thickness at an upper end of the sandwich structure which is greater than a thickness at a lower end of the sandwich structure (Alvarez Col. 3 Ln. 16 – Col. 5 Ln. 29).

    PNG
    media_image1.png
    963
    1018
    media_image1.png
    Greyscale

	Thus, Alvarez fails to teach wherein the opposite outer surface of the outer skin is undulating in a direction extending at least partly around the longitudinal axis of the hollow article.
	Wade is in the same field of endeavor as the claimed invention and Alvarez, which is a hollow article (i.e. an insulated container/cup). Wade teaches a hollow article embodiment (80 or 112; as shown in Figs. 4-6 and 8-11), the hollow article having an annular sidewall and a base wall defining a central hollow cavity, a top rim of the annular sidewall and a bottom end of the annular sidewall, wherein the annular sidewall comprises a sandwich structure of inner (82 or 120) and outer (84) skins and an integral expanded cellular foam layer therebetween, wherein at least a portion of the annular sidewall has an inner surface of the sandwich structure inclined at a first acute angle to a longitudinal axis of the hollow article and an opposite outer surface of the sandwich structure inclined at a second acute angle to the longitudinal axis of the hollow article, and wherein the opposite outer surface of the outer skin is undulating (see Wade Fig. 10) in a direction extending at least partly around the longitudinal axis of the hollow article (Wade Col. 6 Ln. 47 – Col. 9 Ln. 7).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the opposite outer surface of the outer skin (of Alvarez) with similar undulations (as taught by Wade) to enhance the overall gripping feature or structure of the overall hollow article.

Regarding claim 4, modified Alvarez as above further teaches wherein the annular sidewall has a circular circumference and the inner surface of the inner skin and the opposite outer surface of the outer skin are frustoconical (see annotated Alvarez Fig. 1 above or Wade Figs. 10-11).

Regarding claim 9, modified Alvarez as above further teaches wherein the undulating opposite outer surface of the outer skin defines a series of alternating peaks and troughs in a direction extending at least partly around the longitudinal axis of the hollow article (see Wade Figs. 10-11).

Regarding claim 13, modified Alvarez as above further teaches wherein the inner surface of the inner skin is non-undulating in a direction extending at least partly around the longitudinal axis of the hollow article (see Wade Fig. 11).

Regarding claim 14, modified Alvarez as above further teaches all the structural limitations as set forth in claim 1, except for wherein the second acute angle is from 0.1 to 1 degrees, from 0.1 to 0.5 degrees or from 0.1 to 0.25 degrees higher than the first acute angle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second acute angle (of Alvarez) is from 0.1 to 1 degrees, from 0.1 to 0.5 degrees or from 0.1 to 0.25 degrees higher than the first acute angle (of Alvarez) to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)

Regarding claim 17, modified Alvarez as above further teaches all the structural limitations as set forth in claim 1, except for wherein the first acute angle and the second acute angle are each within the range of from 3 to 10 degrees, from 5 to 8 degrees or from 5.5 to 7 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first acute angle and the second acute angle are each within the range of from 3 to 10 degrees, from 5 to 8 degrees or from 5.5 to 7 degrees to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)

Regarding claim 25, modified Alvarez as above further teaches wherein an annular inwardly-directed shoulder is located at an interior surface of the annular sidewall defining an annular contact ring against which the outer surface of a nested cup is supported by point contact around the annular inwardly-directed shoulder (see Wade Figs. 8-9).

Regarding claim 26, modified Alvarez as above further teaches all the structural limitations as set forth in claims 1 and 25 (respectively), except for wherein the annular inwardly-directed shoulder has a curved inner edge having a radius of up to 0.3 mm, or from 0.1 to 0.3 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the curve inner edge of the annular inwardly-directed shoulder (of Alvarez) have a radius up to 0.3mm, or from 0.1 to 0.3mm to adjust the stacking feature of the hollow article, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)

Regarding claim 27, modified Alvarez as above further teaches wherein the annular inwardly-directed shoulder is at or below an uppermost extremity of the sandwich structure (see Wade Figs. 8-10).

Regarding claim 28, modified Alvarez as above further teaches wherein the annular inwardly-directed shoulder defines a smooth, single annular ridge around the central hollow cavity (see Wade Figs. 8-9).

Regarding claim 40, modified Alvarez as above further teaches wherein: the annular sidewall has a thickness of from 0.5 to 4 mm, or from 1 to 3 mm; the annular sidewall, base wall, top rim of the annular sidewall and bottom end of the annular sidewall are an integral annular molding; and the hollow article is composed of a single recyclable thermoplastic polymer material which comprises: polyethylene (Wade Col. 5 Ln. 25-29).
Examiner’s note: Wade teaches the sheet (66) which forms the annular sidewall, base wall, top rim of the annular sidewall and bottom end of the annular sidewall having a thickness in the range of approximately 0.078 inches to 0.090 inches (i.e.  1.981 to 2.286 mm; Wade Col. 5 Ln. 66 – Col. 6 Ln. 5). The thickness disclosed by Wade falls within the claimed thickness range of 0.5 to 4mm, or from 1 to 3mm, specifically from 1.981 to 2.286 mm; emphasis added.  Due to this disclosure, examiner considers Wade to teach the claimed range of 0.5 to 4 mm; emphasis added. 

Regarding claim 49, modified Alvarez as above further teaches a hollow article for use as a beverage cup, or as a container, the hollow article having an annular sidewall and a base wall defining a central hollow cavity, the annular sidewall having a top rim and a bottom end, the annular sidewall comprising a sandwich structure of plastic material having inner and outer skins and an integral expanded cellular foam layer therebetween, wherein at least a portion of the annular sidewall has an inner surface of the inner skin inclined at a first acute angle to a longitudinal axis of the hollow article and an opposite outer surface of the outer skin inclined at a second acute angle to the longitudinal axis of the hollow article, wherein the second acute angle is greater than the first acute angle, wherein the at least a portion of the annular sidewall has a thickness at an upper end of the sandwich structure which is greater than a thickness at a lower end of the sandwich structure.
	However, Alvarez fails to teach wherein the first and second acute angles are each within a range of from 5 to 8 degrees and the second acute angle is from 0.1 to 1 degrees higher than the first acute angle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second acute angles (of Alvarez) are each within a range of from 5 to 8 degrees and the second acute angle is from 0.1 to 1 degrees higher than the first acute angle (of Alvarez) to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)
Regarding claim 50, modified Alvarez as above further teaches wherein the annular sidewall has a circular circumference and the inner surface of the inner skin and the opposite outer surface of the outer skin are frustoconical (see annotated Alvarez Fig. 1 above or Wade Figs. 10-11).

Regarding claim 51, modified Alvarez as above further teaches all the structural limitations as set forth in claim 49, except for wherein the second acute angle is from 0.1 to 0.5 degrees or from 0.1 to 0.25 degrees higher than the first acute angle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second acute angle (of Alvarez) is from 0.1 to 0.5 degrees or from 0.1 to 0.25 degrees higher than the first acute angle (of Alvarez) to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)

Regarding claim 52, modified Alvarez as above further teaches all the structural limitations as set forth in claim 49, except for wherein the first acute angle and the second acute angle are each within the range of from 5 to 8 degrees or from 5.5 to 7 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first acute angle and the second acute angle are each within the range of from 5.5 to 7 degrees to adjust the sandwich structure and/or the overall sidewall structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) or §2144.05(II)(A)

Allowable Subject Matter
Claims 11, 20, 22, 29-30, 33, 38, 53 and 54 is/are objected to as being dependent upon a rejected base claim (in particular claims 1 and 49, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 17, 2022 with respect to claims 1, 4, 9, 13-14, 17, 25-28, 40 and 49-52 have been fully considered but they are not persuasive for the following reason(s):
Applicant’s argument: the applied art (specifically Alvarez) fails to teach “an integral expanded cellular foam layer therebetween.” Essentially, applicant argues that Alvarez only teaches two layers NOT three layers as claimed or recited in claim 1 (Remarks pg. 7).
Examiner’s response: Examiner’s respectfully disagrees with applicant’s assertion that the applied art doesn’t teach the noted limitation above. Examiner will bring to applicant’s attention to the following, Alvarez teaches, “…The inner sleeve 120 includes ALSO INCLUDES a circumferential sidewall 122 extending from a bottom wall 124 and a flange or lip 126….All or less than all of the outer surface of the inner sleeve 120, including the sidewall 122, bottom wall 124 and flange 126 is bonded to the inner surfaces of the support layer 110 to form an insulating, rigid container 100…” see Alvarez Col. 3 Ln. 36-44.  EXAMINER INTERPRETS the above disclosure to mean that the inner sleeve 120 comprises two layers, specifically an inner sleeve or skin 120 and an additional layer (i.e. circumferential sidewall (122)) that is attached to the inner sleeve or skin. And the combination of the inner sleeve or skin (120) and circumferential sidewall (122) are bonded to the support layer (i.e. the claimed outer skin). Alvarez further teaches that the inner sleeve (12o) which includes the circumferential sidewall (122) and the support layer (110) are all made from various types of polystyrene (i.e. foam) material of varying densities and thickness, see Alvarez Col. 3 Ln. 57 – Col. 4 Ln. 25. WITH THIS IN MIND, ALVAREZ DISCLOSES OR TEACHES AN ANNULAR SIDEWALL COMPRISING A SANDWICH STRUCTURE OF PLASTIC MATERIAL HAVING INNER AND OUTER SKINS AND AN INTEGRAL EXPANDED CELLULAR FOAM LAYER (I.E. THREE LAYERS – AS RECITED IN CLAIM 1); EMPHASIS ADDED.

Applicant’s argument: The respective angle must be measured from the point of intersection between the respective inner or outer surface and a line parallel to the longitudinal axis (Remarks pg. 8).
Examiner’s response: It is noted that the features upon which applicant relies (i.e., the respective angle must be measured from the point of intersection between the respective inner or outer surface and a line parallel to the longitudinal axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §2145(VI)

Applicant’s argument: the applied art (specifically Alvarez) fails to teach “at least a portion of the annular sidewall has a thickness at an upper end of the sandwich structure which is greater than a thickness at a lower end of the sandwich structure” (Remarks bottom of pg. 8 – top of pg. 10).
Examiner’s response: Examiner’s respectfully disagrees with applicant’s assertion that the applied art doesn’t teach the noted limitation above. Examiner will bring to applicant’s attention to the following, Alvarez teaches, “…The inner sleeve 120 includes ALSO INCLUDES a circumferential sidewall 122 extending from a bottom wall 124 and a flange or lip 126….All or less than all of the outer surface of the inner sleeve 120, including the sidewall 122, bottom wall 124 and flange 126 is bonded to the inner surfaces of the support layer 110 to form an insulating, rigid container 100…” see Alvarez Col. 3 Ln. 36-44.  EXAMINER INTERPRETS the above disclosure to mean the overall sandwich structure, which includes an inner sleeve or skin (120), a support layer (i.e. outer skin), an integral expanded cellular foam layer (i.e. circumferential sidewall (122)) and the circumferential sidewall (122) has a flange or lip (126) – WHICH EXAMINER EQUATES TO THE CLAIMED UPPER END OF THE SANDWICH STRUCTURE. FURTHERMORE, EXAMINER CONSIDERS THE PORTION OF THE CIRCUMFERENTIAL SIDEWALL RIGHT ABOVE THE INTERNAL STACKING STEP TO BE THE CLAIMED LOWER END OF THE SANDWICH STRUCTURE; EMPHASIS ADDED.  As shown in Alvarez Fig. 1 above, that the flange or lip (126) has a greater thickness when compared to the lower end of the sandwich structure. Thus, Alvarez does in fact disclose or teach the noted limitation above.

Applicant’s argument: There would be no motivation to provide this feature of Wade in the cup of Alvarez et al. (Remarks bottom of pg. 10 – middle of pg. 11).
Examiner’s response: The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See MPEP §2145(II)

Applicant’s argument: Without hindsight knowledge of the present invention….or provide any advantages/improvements as compared to, the teaching of Alvarez (Remarks middle of pg. 11).
Examiner’s response: In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP §2145(X)(A)

Applicant’s argument: the applied art (Alvarez in view of Wade) does not teach the claimed angle ranges (Remarks middle of pg. 12 – pg. 17).
Examiner’s response: Examiner respectfully disagrees with these assertion(s) because the applicant has not specified as to the critically of each of the claimed ranges and/or values in the respective claims, and how those claimed ranges and/or values are critical to the overall structure of the hollow article. Therefore, examiner considers those ranges and/or values to be a mere design choice; emphasis added. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736